DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The amendments to the claims are sufficient to overcome the rejection based upon Canova et al. (US 2016/0229741).  The invention of Canova et al. requires the inclusion of a homogenizing layer as the outermost layer, and the homogenizing layer is preferably titanium, tin, zirconium, zinc, aluminum, cerium or any one of their alloys.  See paragraphs [0030]-[0032] and [0035].  Thus, Canova et al. does not teach or suggest a second silicon nitride layer in direct contact with the indium tin oxide layer, and in direct contact with the atmosphere.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 10, 12-15, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 2009/0320824 A1).
As to claims 1, 6, 10, 14 and 20-22, Henn et al. discloses a coated substrate for use as fireplace or oven window.   See paragraphs [0003] and [0015].  The substrate may be a glass ceramic.  Id.  Henn et al. discloses the following stack of layers:
Henn et al. description
Material in Henn et al.
Thickness in Henn et al.
Location in Henn et al.
Claim 1 thickness
Claim limitation
Substrate
Glass or glass ceramic

[0003]

Glass ceramic substrate
Separating layer (C)
Silicon nitride
50-200 nm
[0060]; [0062]
5-50 nm
Layer (1)
Transparent conductive oxide
Indium tin oxide (ITO)
> 100 nm
[0018]
< 100 nm
Layer (2)
Barrier layer (B)
Silicon nitride
> 50 nm
[0019]; [0021]
10-100 nm
Layer (3)


	No other layers are present in Henn et al., therefore, the “direct contact” limitations of claim 1 are met by the reference.
Henn et al. fails to disclose a specific example having thicknesses that anticipates the claims, or general teachings of thicknesses that are sufficiently specific to anticipate the claims.  However, the ranges of thickness of Henn et al. (as detailed above) closely approach the presently claimed thicknesses, and closely approaching ranges have been held to establish prima facie obviousness.  See MPEP 2144.05 I.
	As to claims 2 and 24, Henn et al. teaches that the silicon nitride contains less than 2 atomic percent oxygen.  See paragraph [0022] and [0060].
	Further as to claim 10, Henn et al. teaches making the layer stack by successively magnetron sputtering the relevant layers.  See paragraphs [0071].
	As to claim 12, Henn et al. teaches that the silicon nitride contains less than 2 atomic percent oxygen.  See paragraph [0022] and [0060].  It would have been obvious to one of ordinary skill in the art to have minimized the oxygen in the coating device in order to minimize the oxygen in the layers.
	As to claim 13, Henn et al. teaches heat treating the coated substrate in paragraphs [0080]-[0081].
	As to claim 15, Henn et al. suggests employing the coating stack on the outer surface of a substrate.  See paragraph [0067].

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 2009/0320824 A1) as applied to claims 1 and 10, and further in view of Benoit et al. (FR 3010074 A1).
As to claims 11 and 18, Henn et al. renders obvious claims 1 and 10 for the reasons recited above.  Henn et al. teaches forming the coating by magnetron sputtering but fails to teach the pressure of the process. 
Benoit et al. teaches that silicon nitride barrier layers can be applied using a pressure of up to 2.5 µbar.  See the abstract and claim 5.  Excessively low pressures are difficult to achieve in an industrial deposition machine.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have applied the silicon nitride layers of Henn et al. at a pressure of less than 2.5 µbar.  The rationale for doing so is using a known technique to improve similar devices.  See MPEP 2143 C.  This range overlaps the ranges recited in claims 11 and 18.
	
Claims 1, 6, 10, 13-15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Illy et al. (US 2016/0214887 A1).
As to claims 1, 6, 10, 14, and 20-23 Illy et al. discloses a coated substrate for use as oven door or fireplace.   See the abstract, and paragraph [0011].  The substrate may be a glass ceramic.  See paragraph [0009].  Illy et al. discloses the following stack of layers:

Illy et al. description
Material in Illy et al.
Thickness in Illy et al.
Location in Henn et al.
Claim 1 thickness
Claim limitation
Substrate
Glass or glass ceramic

[0009]

Glass ceramic substrate
Neutralizing layer
Silicon oxynitride
2-100 nm
[0045]
5-50 nm
Layer (1)
Transparent conductive oxide
Indium tin oxide (ITO)
50-300 nm
[0030]
< 100 nm
Layer (2)
Oxygen barrier layer
Silicon nitride
3-50 nm
[0037]; [0038]
10-100 nm
Layer (3)


	Illy et al. further teaches the possible presence of an oxygen barrier layer or a titanium oxide layer.  See paragraphs [0047] and [0052].  However, Illy teaches these layers as optional.  Id.  Moreover, Illy et al. expressly describes a layer configuration such as glass/SiNx/SiOx/ ITO/SiNx/(TiOx) where (TiOx) is an optional layer.  See paragraphs [0060]-[0061].  Illy et al. expressly teaches that the oxygen barrier bilayer, SiNx/SiOx, adjacent the substrate may be a monolayer of silicon oxynitride.  See the last sentence of paragraph [0045].  Thus, Illy et al. teaches a layer configuration of glass/silicon oxynitride/ ITO/SiNx.  Such a configuration meets the “direct contact” limitations of instant claim 1.  
	The silicon oxynitride layer is “silicon nitride.”  Claim 1 employs “comprising” terminology which allows for the presence of some oxygen in the silicon nitride.  See MPEP 2111.03.
Illy et al. fails to disclose a specific example having thicknesses that anticipates the
claims, or general teachings of thicknesses that are sufficiently specific to anticipate the claims.
However, the ranges of thickness of Illy et al. as detailed above overlap the presently
claimed thickness, and overlapping ranges have been held to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of
filing to have selected from the overlapping portion of the ranges taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP
2144.05.
	Further as to claim 10, Illy et al. teaches making the layer stack by successively magnetron sputtering the relevant layers.  See paragraph [0063]. 
	As to claim 13, Illy et al. teaches heat treating the coated substrate in paragraphs [0074].
	As to claim 15, the coating of Illy et al. is necessarily on an outer surface of the substrate. 
	As to claim 19, Illy et al. teaches a heat treatment of at least 600°C. See paragraph
[0074]. Illy et al. does not teach the time of heat treating, however, it is within the level of
ordinary skill in the art to ascertain the optimal heat treatment time.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784